DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5-3-21 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16 and 20-25 is/are rejected under 35 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(1) as being anticipated by Lemmouchi (WO 2013/041873 A1).

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 

Claims 16 and 20-25, Lemmouchi teaches a filter material or filter element for inclusion in a smoking article (p1 ¶1; also teaches a smoking article itself [claim 24]), wherein the filter material comprises: ●a base material of polylactide alone (or mixed with other materials) and in the form of a sheet and ●fibers of cellulose acetate alone (or mixed with other materials) in tow form (continuous fibers along length of tow; fibers i.e. threads) thereon the base (p6 ¶4-6; p4 ¶3). The cellulose acetate fibers are not interlinked or intertwined with the base material in that that polylactide sheet material 13 exists as a separate entity from cellulose acetate tow 11 (p12 ¶2). Note that terms in parenthesis in the claim(s) are not considered to have patentable weight. With respect to the limitation of “for inclusion in a smoking article”, this refers to an intended used of the claimed filter material and does not provide a structural feature to the claimed structure (claims 16, 22-23 and 25).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmouchi as applied to claim(s) 16 and 20-25 above, and further in view of Lorillard (Patent Office London 757283).

Claim 17, Lemmouchi does not teach the diameter of the cellulose acetate fibers to be between about 0.5µm and about 10µm. Claims 18-19 Lemmouchi does not specify the percentage by weight of the fibers and the percentage by volume of the fibers.

Lorillard teaches an improved filter material (c1 Lns13-15) wherein the filter material comprises a base sheet and fiber threads of cellulose acetate where the fibers have a diameter of 0.1-2µm (p2 ¶s1-5). Lorillard teaches a by weight percentage of the fibers of more than 10% and a by volume percentage of fibers of at least 1%.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Lemmouchi a cellulose fiber diameter of 0.1-2µm present in a by weight percentage of more than 10% and a by volume percentage of at least 1% for the improved filtration benefit these features provide.

Conclusion
The amendments and comments filed 5-3-21 have been entered and fully considered. 

Applicant indicates that a thread refers to a twisted bundle of directionally aligned fibers and that a thread does not include a single fiber. In response, it is noted that the instant specification does not define a thread as being a twisted bundle of directionally aligned fibers. Lemmouchi teaches a single tow which is in the form of a thread in that the tow having a given length and diameter (width) Moreover, each individual fiber of the tow is a thread in that each individual fiber has a given length and diameter (width). See Lemmouchi at page 6, paragraphs 4-6; page 4, paragraph 3; and page 12, paragraph 2. 

Also for claims 16 and 25, Lemmouchi teaches an embodiment where CA fibers and PLA fibers are not interlinked or intertwined. See Lemmouchi at page 12, paragraph 2. More specifically, in Lemmouchi the PLA sheet material 13 exists as a separate entity from the CA tow. See Applicant’s comment in the response filed 5-3-21 at page 3, first paragraph, lines 3-4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745